Case 1:19-cr-00489-PKC Document6 Filed 06/26/19 Page 1 of 1 PagelD #: 27
INITIAL APPEARANCE CALENDAR

Magistrate Judge : Lois Bloom | Date: L [40 I! 4

Magistrate Case Number: \4- 54 Lt ‘VJ _— ‘LoG#: 9: S9- Y: £4
Defendant’s Name: Axi VG Cchonfe ld

Y Court appointed counsel. Defendant retained counsel.
EDNY: af RET:__

Defense Counsel: _ (Al Lian. AL Kp bower CJA:

U

 

AU.S.A. GM "1 ork | Teva (Aeron Clerk :

Interpreter : Language:

 

ARRAIGNMENT on Complaint held. __ Government Agent Sworn

_ Wea HEARING Held: Government opposed bail for reasons stated on the record.

/ Bond set at . ($0,000 Bond set on consent of both parties.

Defendant : if released ___ held pending satisfaction of bond conditions.
of Defendant advised of bond conditions set by the Court and signed the bond.
> Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
___ (Additional) surety/ies to co-sign bond by

 

After detention hearing, Court orders detention in custody. Leave to reopen granted

Temporary Order of Detention Issued. Bail Hearing set for

 

At this time, defense counsel states on the record that the defendant does not have a bail
application / package. Order of detention entered with leave to reapply to a Magistrate
| or to the District Court Judge to whom the case will be assigned.

Preliminary Hearing set for: or waived by defendant

 

Status Conference set for: before Judge

 

Medical memo issued.

REMOVAL (Rule 5) PROCEEDING held. To the district of.

 

Identity hearing held. Court orders removal denies removal
Defendant waives: __ identity hearing ____ preliminary hearing

Identity/ Removal Hearing set for:

 

No bail application presented to the Court. Commitment to the District entered.

Other Comments/Rulings:

 

 

 

 

 
